                                                                           4/3/2019

               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MONTANA

                                BUTTE DIVISION

 WENDY TOLLIVER-MCGREGOR,

                           Plaintiff,           No. CV-16-58-BU-SEH

 vs.
                                                ORDER

 HEAL TH CARE SERVICE
 CORPORATION, an Illinois mutual
 legal reserve company d/b/a in
 Montana as Blue Cross and Blue
 Shield of Montana,

                          Defendant.


       Upon review of Plaintiffs Unopposed Motion Re: Hearing-Assisted Device,

and good cause showing,

       IT IS ORDERED that Plaintiffs counsel may bring his cell phone to the

motions hearing set for April 4, 2019. The phone shall be brought to the hearing
turned off and may only be turned on with leave of court. If the phone is turned on

during the hearing it shall be done in non-transmitting mode.

      DATED this 3rd day of April, 2019.




                                     4~D~dk)
                                       United States District Judge




                                        -2-
